department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date number release date uil nos contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax retums on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination etter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action - in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert s choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend a board member m applicant corporation n state o date p corporation q corporation dear contact person identification_number contact number fax number employer_identification_number uil nos we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts m was incorporated in the state of non o m's activities were previously conducted by p a for- profit travel and tour operator m acquired p’s performance event segment to enhance and enrich student music education and group and individual musical assessment and development further m acquired p’s performance event segment because it was believed to be educational felt that they would be encouraging increased in nature and non-profitable by creating m p student and school participation in musical events p felt that their former performance event segment was only a by-product or necessary evil to provide the destination event for participating students and schools currently only one of the board members of p also serves as a board member of m m and its predecessor p will maintain a working relationship by referring students schools and other organizations to each other for their respective services m’s web site refers potential customers to p for assistance with transportation lodging meals or other attractions the site includes p's phone number and web site and states that p’s staff can assist in every aspect of planning and implementing the perfect group travel experience preferred travel partner m refers to p as their m contracts with p for the following services all customer communication e e e e establish exact performance needs manage extensive changes throughout the year manage account balance provide support during actual event implementation all vendor communication e e e manage performance venues manage event contract labor staff communicate detailed customer needs employee management e e benefits add delete or make changes to staff provide office needs e e e e e e e e e extensive computer and communication network access to operational and sales database upgrades to database provide vehicles and transportation needs for office staff and contract laborers develop marketing materials and apparel investigate and implement new products and services provide support for annual leadership workshop details provide extensive support for transition of showcase product without losing momentum develop and send emails letters and surveys to potential customer base for additional perceived needs and how we can provide assistance m will reimburse p on a monthly basis for the reasonable expenses p has incurred in the provision of these services m will reimburse p for all such expenses to the extent that p can show that the expenses are reasonable and represent costs not to exceed fair_market_value of the services rendered all money paid_by m to p will be for the reimbursement of actual expenses_incurred by p to provide services to m m will lease space from q a company owned wholly or in part by a certified appraisal documenting that m is paying no more than fair_market_value to lease this facility m has submitted a m’s purpose statement indicates that their purpose is to actively support music education with the production of performance and music program development across the united_states events can include music festivals invitational concerts and workshops prepared recording competitions honor concerts all star touring ensembles and other events identified by active teachers as a viable endeavor event participants will include band choir and orchestra ensembles and individuals from ali age groups events will be produced with a focus on the highest level of quality and the most affordable prices possible events and product offerings will be developed by committees comprised of active educators requests from civic and development leaders in communities from abroad events recommended by other not-for-profit music education organizations and events licensed from existing companies in the music industry m’s events will provide an educational value to participants operate within a self- supporting budget and approve their ability to attract the appropriate number of participants to ensure their success events will be marketed through one of the following channels e direct to music programs to preferred providers and sponsors e to all tour and travel operators working with music groups m will maintain and continually strive to improve a dynamic vision that serves band choir and orchestra students across the united_states e to develop and provide educational performance opportunities for music students of all ability levels e to recognize and celebrate the musical achievement of groups and individuals e to impact an increasing number of students by continuously expanding our performance venues locations and events e to design and implement staff training programs to ensure every participant has a positive and memorable performance experience e to rely upon a knowledgeable and diverse board_of trustees numerous advisory boards and participant observation in an effort to continually improve and adapt to the ever changing needs of music education m will coordinate develop and provide events that individual band choir and orchestra directors could not achieve alone by continually improving existing events and researching new ideas m will become the voice of music educators and their program needs for performance m plans to further support music education by making grants to educational institutions for scholarship funding m's articles of incorporation state that m is organized for charitable religious scientific literary or educational_purposes within the meaning of c m’s bylaws provide for a nine member board elected by a majority of the board_of trustees currently of the nine board members only board member a serves on the board_of both m and p m's actual income for the year was dollar_figure interest_income m’s budgets reflect revenues from the following sources from thelr cost_of_goods_sold and dollar_figure from income_category donations corporate sponsorships advertising interest cost_of_goods_sold total income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure g dollar_figure dollar_figure dollar_figure m's actual expenses for consist of the following expense amount bank fee employee_benefits employee incentive insurance interest office supply payroll postage and shipping retirement e u n n n n n o p net_income loss dollar_figure m's projected expenses for and are broken down as follows expense category bank fee board_of trustees committees communications company fuel credit card fee dues fees subscript educational material employee_benefits employee incentive insurance interest_expense job vacancy ad marketing and prom office supply payroll g a a a a r a a r n a a r a a p h a a r a p a p h y h g a a r h a a a n a a p a h a a r a p n a a r h a h a a n a a a a p a p a a a p a postage and shipping professional fees rent repair and maint retirement sales visit site visit training or workshop utility dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 3s dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure net_income or loss dollar_figure dollar_figure law sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable and educational_purposes sec_1_501_c_3_-1 of the income_tax regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes ff its net earning inure in whole or in part to the benefit of private shareholders or individuals it engages primarily in sec_1_501_c_3_-1 of the regulations provides that an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the following purposes a religious b charitable c scientific d testing for public safety e literary f educational or g prevention of cruelty to children or animals sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated for exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 c - e of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 sec_513 of the code provides that the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related to the exercise or performance by an organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 except that such term does not include any trade_or_business - a b cc in which substantially_all the work in carrying on such trade_or_business is performed for the organization without compensation or which is carried on in the case of an organization described in sec_501 primarily for the convenience of its members students patients officers or employees or which is the selling of merchandise substantially_all of which has been received by the organization as gifts or contributions inc v united_states 326_us_279 held better business bureau of washington d c that the presence of a single nonexempt purpose if substantial in nature will preclude tax exemption under sec_501 of the code in 70_tc_352 the court held that the organization did not qualify for tax exemption under sec_501 of the code in this case the b s w group inc was formed for the purpose of providing consulting services primarily in the area of the consulting clients were health housing vocational skills and cooperative management tax-exempt organizations consulting services were provided at or close to cost however fees the were sufficiently high to enable b s w to retain at least a nominal administrative fee c internal_revenue_service denied exemption to because the organization did not meet the operational_test of sec_1 c -1 c of the regulations since it was primarily engaged in an activity which is characteristic of a trade or the court agreed with the service’s adverse_ruling noting that b s w ’s activity business constitutes the conduct of a consulting business of the sort which is ordinarily carried on by commercial ventures organized for profit the organization under section in international postgraduate medical foundation v commissione tcmemo_1989_36 the tax_court considered the qualification for exemption under sec_501 of the code ofa nonprofit corporation that conducted continuing medical education tours the petitioner had three trustees mr helin who was a shareholder and the president of h c tours a for profit travel agency mr regan an attorney and a third director who was ill and did not participate mr helin served as executive director the petitioner used h c tours exclusively for all travel arrangements there is no evidence that the petitioner ever sought a competitive bid the court found that a substantial purpose of the petitioner was benefiting the for-profit travel agency it conciuded that when a for-profit organization benefits substantially from the manner in which the activities of a related_organization are carried on the latter organization is not operated exclusively for exempt purposes within the meaning of sec_501 even ff it furthers other exempt purposes we find that a substantial purpose of petitioner's operations was to increase the income of h c tours h c tours benefits from the distribution and production of brochures which solicit customers for tours arranged by h c tours approximately percent of petitioner's total revenue for was expended on production and distribution of brochures the terms of the trave service and administrative support agreement further insured that h c tours would substantially benefit from petitioner's operations petitioner did not solicit competitive bids from any travel agency other than h c tours in 71_tc_1067 several for-profit est organizations exerted significant indirect contro over est of hawaii a nonprofit entity through contractual arrangements the tax_court concluded that the for-profits were able to use the nonprofit as an instrument to further their for-profit purposes neither the fact that the for-profits lacked to the for-profit structural organizations under the contracts were reasonable affected the court's conciusion that est of hawaii did not qualify as an organization described in sec_501 of the code control_over the organization nor the fact that amounts paid in church by mail inc v commissioner the court affirmed a tax_court decision t c church by mail sent out sermons in numerous mailings this required a great deal of printing twentieth services twentieth century advertising agency provided the printing and mailing century was controlled by the same ministers it also employed family members the services were provided under two contracts the contracts were signed by the two ministers for both church by mail and twentieth century church by mail business comprised two-thirds of the business of twentieth century in deciding for the government the court made the following statement there is ample evidence in the record to support the tax court's finding that the church was operated for the substantial non-exempt purpose of providing a market for twentieth's services the employees of twentieth spend two-thirds of their time working on the services provided to the church the majority of the church's income is paid to twentieth to cover repayments on loan principal interest and commissions finally the potential for abuse created by the ministers’ control of the church requires open and candid disclosure of facts bearing upon the exemption application moreover the ministers’ dual control of both the church and twentieth enables them to profit from the affiliation of the two entities through increased compensation revrul_67_392 1967_2_cb_191 held that a nonprofit organization which encouraged and promoted the advancement of young musical artists by conducting weekly workshops sponsoring public concerts by the artists and securing paid engagements for the artists to improve their professional standing may be exempt from federal_income_tax under sec_501 of the code revrul_72_369 1972_2_cb_245 held that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations did not qualify for exemption under sec_501 c of the code revrul_76_206 1976_1_cb_154 held that a nonprofit organization formed to generate community interest in the retention of classical music programs by a local for-profit radio station by seeking program sponsors encouraging continuation of contracts by existing sponsors urging the public to patronize the sponsors soliciting subscriptions to the station's program guide and distributing materials promoting the classical music programs all of which activities tended to increase the station's revenues did not qualify for tax exemption under sec_501 application of law sec_501 of the code sets forth two main tests for qualification for tax exempt status an organization must be both organized and operated exclusively for purposes described in sec_501 m has satisfied the organizational_test to satisfy the operational_test m must be operated exclusively for one or more exempt purposes following conditions are met d ii of the regulations m's net_earnings must not inure in whole or in part to the benefit of any private shareholders or individuals and m must serve public rather than private interests second as set forth in sec_1 c -1 e m's musical event services must be operated in furtherance of exempt purposes and not carrying on an unrelated_trade_or_business m will not be operated exclusively for one or more exempt purposes unless the first as set forth in sec_1_501_c_3_-1 and sec_1 c - it is our understanding that m's primary activity is to organize venues and make arrangements for musical performances throughout the world on a fee basis revenues from fees for services are projected to represent to of m’s total revenues each year prior to m's incorporation p a related for-profit entity was conducting the activities that m now conducts m's web site refers individuals to p for assistance in travel-related services the web site contains personal accolades from m's past participants who praise p for its travel services one in addition p’s attorney serves of p’s partners serves as president and paid staff member of m as an officer of m m is contracting with p for services as well as the use of their facility providing extensive services to m including all customer and vendor communications employee management office needs marketing transportation product development advertising etc these services the contract stipulates that m will not pay in excess of fair_market_value for services provided m pays p a reasonable reimbursement of p’s actual expenses in return for p is based on the information submitted we hold that m does not meet the requirements outlined in sec_1 -1 c c -1 d ii and c -1 e of the regulations m s contract with p serves private rather than public purposes m’s eamings inure to p and ultimately p's partners and finally m’s primary activity the organization of musical events throughout the world on a fee basis constitutes an unrelated_trade_or_business regularly carried on the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes 326_us_279 like the better business bureau of washington d c inc m is furthering a substantial non-exempt purpose by setting up global musical performances for a fee m is funded almost entirely through fees for services and thus lacks the donative element necessary to characterize their activities as charitable further m's activities ultimately serve the private interests of p to a substantial degree m is similar to b s w group inc because m’s activities constitute the conduct of a commercial business of the sort which is ordinarily carried on by commercial venues organized for profit like b s w group inc the fact that m’s fees are set at or close to cost is not enough to characterize their activities as charitable m is similar to the organization described in international postgraduate medical foundation y commissioner supra because p and by extension p’s partners benefit substantially from the manner in which m’s activities are conducted in order for private benefit to be present it is not required that payments for gocds or services to p be unreasonable or exceed fair_market_value in est of hawaii the tax_court stated nor can we agree with petitioner that the critical inquiry is whether the payments made to international were reasonable or excessive whether the payments made by petitioner to international were excessive international and est inc benefited substantially from the operation of petitioner regardless of like est of hawaii p is benefiting to a substantial degree from the operations of m the fact that m is reimbursing p at rates which are not unreasonable or excessive does not take away the fact that m is serving the private interests of p rather than the interests of the general_public as a result tax exemption under sec_501 is precluded also in church by mail supra the church argued that the compensation to the for-profit was reasonable the court’s statement on the subject is very significant the church exaggerates the importance of the contracts the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit benefits substantially from the operation like church by mail m’s entire enterprise is carried on in such a manner that the for-profit p benefits substantially from m’s operation the requirements for ax exemption under sec_501 are not met because m is serving private rather than public purposes mis dissimilar to the organization described in revrul_67_392 unlike the organization described in the ruling m is operating an unrelated_trade_or_business that is funded almost aoe charitable fees m lacks the donative element necessary to characterize their activities as m is similar to the organization described in revrul_72_369 because m is also providing commercial services ona cost_basis and arranging for musical performance events worldwide commercial services on a cost_basis lacks the donative element necessary to characterize m’s activities as charitable in this case m’s commercial services consist of setting up as noted in this ruling providing m is similar to the organization described in revrul_76_206 1976_1_cb_154 because their primary purpose of enriching the musical arts through the organization of musical events ultimately lead to an increase in revenues to m’s related for-profit p as a result m does not qualify for tax exemption under sec_501 taxpayer's position m argues that they are organized and operated exclusively for the exempt_purpose of education specifically the arts education of music m states that they serve exclusively public interests by conducting music festivals contests workshops performances and educational opportunities for students m states that they do not serve private interests schools and musical groups choose to participate in m's events directly or through tour and travel service companies participating organizations are not required to use the services of m's related travel company p advertised fees are charged for events and these fees do not include travel-related fees m's mission is to provide students with opportunities in music at the lowest possible cost they state that one of the reasons they are applying for tax exemption is to obtain the benefit of contracting with performance venues judges etc on a much lower fee schedule which will result in lower fees charged to schools and other music groups for performance participation finally m argues that they have an independent board made up of nine individuals who are music educators from various disciplines throughout the united_states they assert that m's board is not controlled by p and that the activities of m do not further the private interests of p irs position we assert that m is not organized for the exclusive charitable purpose of arts education m's sole activity is to arrange musical performance events for schools and other musical groups on a fee basis feesrepresent events on a fee basis constitutes a commercial service such activities do not meet the definition of charitable as outlined in sec_1_501_c_3_-1 of the regulations even though these services are provided on a cost or break-even basis for various nonprofit_organizations they still lack the donative elament necessary to characterize them as charitable within the meaning of sec_501 such activities would be more accurately described in sec_513 of the code as unrelated_trade_or_business activities ‘ ofm’s projected revenues arranging for musical to further m is conducting activities which were previously conducted by a related for-profit p p’s partner a and p’s attorney serve as board members of m m leases space from q a company owned wholly or in part by a at below fair_market_value m contracts with p for the following services customer communication vendor communication employee management and office services m reimburses p on a monthly basis for the costs incurred by p to provide these services organization they would contract with to provide these services ultimately p benefits substantially from the operation of m and this substantial benefit is not incidental to m's overall charitable purpose d ii of the regulations are not met because m's contract with p serves private rather than public purposes and m’s earnings inure to p and ultimately p's partners the requirements outlined in sec_1_501_c_3_-1 and sec_1 c - there is no indication that m solicited competitive bids to determine which conclusion based on the facts presented in your application we conclude that you are not tax exempt under sec_501 of the code because you do not meet the operational_test outlined in sec_1 c - c of the regulations rather we hold that you are best described as an unrelated_trade_or_business described in sec_513 of the code sec_1 c - c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes specified in sec_501 c of the code an organization will not be so regarded if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals based on the information provided it is clear that m's earings inure to p through m's contract for services with p m was created by p to take over activities that were previously carried on by p m contracts with p for services on a cost_basis there is not indication in the file that m solicited a competitive bid for such services rather it appears that m exists to provide substantial benefits to p which are not incidental to m’s overall charitable purposes as a result we are not able to conclude that m is operated exclusively for public rather than private purposes despite any educational_purposes m's activities may achieve m cannot qualify for tax exemption because more than an insubstantial part of m's activities is not in furtherance of axempt purposes further m's sole activity to arrange for musical performance events for a fee such activities do not meet the definition of charitable as outlined in sec_1_501_c_3_-1 d i of the regulations rather m's activities constitute a commercial activity as defined in sec_513 of the code providing commercial services for a fee regardless of the fact that fees are based on cost and that educational_purposes are being achieved incidentally does not change the nonexempt character of m's activities since these commercial services are m's sole activity and they represent precluded accordingly m does not qualify for exemption under sec_501 of the code because m does not meet the proscriptions outlined in sec_1_501_c_3_-1 sec_1_501_c_3_-1 d ii and c -1 e of the regulations ormore of m's total revenue tax exemption under sec_501 is you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax retums and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh deliver to internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
